                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

SAMUEL RICE, JR.,

                      Plaintiff,

v.                                                          Case No: 6:18-cv-1673-Orl-LRH

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


                               MEMORANDUM OF DECISION
       Samuel Rice, Jr., (“Claimant”) appeals the Commissioner of Social Security’s final decision

denying his applications for disability benefits. (Doc. 1). The Claimant raises several arguments

challenging the Commissioner’s final decision and, based on those arguments, requests that the

matter be reversed and remanded for further proceedings. (Doc. 19 at 9-10, 16-19, 21-29). The

Commissioner argues that the Administrative Law Judge (“ALJ”) committed no legal error and that

his decision is supported by substantial evidence and should be affirmed. (Id. at 10-16, 19-21, 24-

25, 27-29). Upon review of the record, the Court finds that the Commissioner’s final decision is

due to be REVERSED and REMANDED for further proceedings.

I.     Procedural History

       This case stems from the Claimant’s application for disability insurance benefits and

supplemental security income. (R. 193-200). The Claimant originally alleged a disability onset

date of February 10, 2015. (R. 193, 195). The Claimant’s applications were denied on initial

review and on reconsideration. The matter then proceeded before an ALJ. Several weeks prior to

the hearing before the ALJ, the Claimant amended his alleged disability onset date to February 3,
2016 – which was the date on which he was involved in a motor vehicle accident. (R. 173-75).1

After the hearing (R. 29-59), the ALJ entered a decision on November 9, 2017 denying the

Claimant’s applications for disability benefits. (R. 15-22). The Claimant requested review of the

ALJ’s decision, but the Appeals Council denied his request. (R. 1-3). This appeal followed.

II.    The ALJ’s Decision

       At the beginning of the ALJ’s decision, he set forth the procedural history of the matter,

stating, in relevant part, that the Claimant alleged a disability onset date of February 10, 2015. (R.

15). The ALJ, however, never mentions the Claimant’s amended disability onset date, February 3,

2016, in the decision. (See id.). Instead, the ALJ proceeded through the five-step sequential

evaluation process2 relying on the original (but incorrect) disability onset date of February 10, 2015.

(R. 17, 22).

       The ALJ found that the Claimant suffered from the following severe impairments:

degenerative disc disease of the lumbar and cervical spine with radiculopathy; status post cervical

discectomy; diabetes mellitus with polyneuropathy; and osteoarthritis of the left knee. (R. 18).

The ALJ also found that the Claimant suffered from the following non-severe impairments:

hypertension; dyslipidemia; and a goiter. (Id.). The ALJ, however, determined that the Claimant

did not have an impairment or combination of impairments that met or medically equaled any listed




       1 The Claimant’s administrative counsel also noted the amended onset date at the beginning
of the hearing. (R. 34).

       2   The five steps in a disability determination include: (1) whether the claimant is performing
substantial, gainful activity; (2) whether the claimant’s impairments are severe; (3) whether the
severe impairments meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix
1; (4) whether the claimant can return to his or her past relevant work; and (5) based on the
claimant’s age, education, and work experience, whether he or she could perform other work that
exists in the national economy. See generally Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.
2004) (citing 20 C.F.R. § 404.1520).


                                                 -2-
impairment. (Id.).

       The ALJ next found that the Claimant had the residual functional capacity (“RFC”) to

perform light work as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b)3 with the following

specific limitations:

       [T]he claimant can lift, carry, push and pull 20 pounds occasionally and 10 pounds
       frequently. He can sit for 6 hours, stand for 6 hours and walk for 6 hours in an 8-
       hour workday. He can sit, stand and walk for up to 6 hours each out of an 8-hour
       workday. He can operate foot controls and hand controls frequently bilaterally. He
       can reach in all directions, including overhead, frequently with the bilateral upper
       extremities. He can frequently handle, finger and feel with the bilateral extremities.
       He can climb ramps and stairs occasionally, but never ladders, ropes or scaffolds.
       He can occasionally balance, stoop, kneel, crouch and crawl. He can have
       occasional exposure to extreme cold and vibration. His other environment[al]
       limitations include no exposure to hazards, such as unprotected heights and moving
       machinery.

(Id.). In light of this RFC, the ALJ found that the Claimant is unable to perform his past relevant

work. (R. 20). However, the ALJ did find that the Claimant could perform other work in the

national economy, including bottling line attendant, mail clerk, and cashier. (R. 21). In light of

these findings, the ALJ concluded that the Claimant was not disabled between his original (but

incorrect) disability onset date (February 10, 2015) and the date of the ALJ’s decision (November

9, 2017). (R. 22).

III.   Standard of Review

       The scope of the Court’s review is limited to determining whether the Commissioner applied

the correct legal standards and whether the Commissioner’s findings of fact are supported by




       3   Light work is defined as “lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a
job is in this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all of
these activities.” 20 C.F.R. §§ 404.1567(b), 416.967(b).


                                                 -3-
substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The

Commissioner’s findings of fact are conclusive if they are supported by substantial evidence, 42

U.S.C. § 405(g), which is defined as “more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s decision, when determining

whether the decision is supported by substantial evidence. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment for that of the

Commissioner, and, even if the evidence preponderates against the Commissioner’s decision, the

reviewing court must affirm it if the decision is supported by substantial evidence. Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

IV.    Analysis

       The Claimant raises the following assignments of error: 1) the ALJ erred by relying on the

wrong alleged disability onset date and medical opinions dated prior to the amended disability onset

date; 2) the ALJ failed to consider and weigh Dr. Daniel R. Spurrier’s opinion; 3) the ALJ erred by

not including all of his limitations in the RFC determination; and 4) the ALJ erred by not considering

the cumulative impact of his impairments. (Doc. 19 at 9-10, 16-19, 21-27). The first assignment

of error is dispositive of this appeal and, therefore, the Court will focus on that assignment of error.

       A. The Disability Onset Date

       The Claimant raises two distinct arguments. First, the Claimant contends that the ALJ erred

by not assessing his RFC from the amended disability onset date (February 3, 2016) on forward.

(Id. at 9). Second, the Claimant contends that the ALJ erred by relying on medical opinions from

an examining source (Dr. Alex Perdomo) and a non-examining source (Dr. Efren Baltazar) because




                                                 -4-
those opinions were not entitled to significant weight since they predated the amended onset date.

(Id. at 9-10).

        In response, the Commissioner contends that the ALJ “fully reviewed the evidence and

provided substantial evidence for his RFC evaluation.” (Id. at 11). In support, the Commissioner

points to various portions of the medical record, some of which the ALJ did not cite or discuss in

his decision, that supported the ALJ’s RFC determination.           (Id. at 11-15).    Further, the

Commissioner contends that the ALJ did not err in considering and relying on Drs. Perdomo’s and

Baltazar’s opinions because even though they predated the amended onset date the opinions were

still relevant in assessing the Claimant’s RFC. (Id. at 15-16).

        The ALJ is tasked with assessing a claimant’s RFC and ability to perform past relevant work.

Phillips, 357 F.3d at 1238. The RFC “is an assessment, based upon all of the relevant evidence, of

a claimant’s remaining ability to do work despite his impairments.” Lewis, 125 F.3d at 1440.

        The ALJ’s reliance on the wrong disability onset date does not, in and of itself, require

reversal because the ALJ did consider some evidence dated after the operative onset date. See

Amick v. Soc. Sec. Admin., Comm’r, No. 2:18-cv-666-SGC, 2019 WL 4673949, at *5 (N.D. Ala.

Sept. 25, 2019) (finding the ALJ’s reliance on the wrong disability onset date did not warrant

reversal because the ALJ considered evidence that was inclusive of the period between the amended

disability onset date and the date of her decision.). The issue with the ALJ’s reliance on the wrong

onset date instead arises from his focus on evidence dated prior to the February 3, 2016 amended

onset date, to the almost complete exclusion of the medical evidence dated after February 3, 2016.

        The ALJ’s decision contains a brief discussion of some of the medical evidence pertaining

to the Claimant’s impairments. (R. 19-20). Specifically, the ALJ discusses opinions from Drs.

Perdomo and Baltazar, both of whom rendered opinions prior to February 3, 2016. (Id.). The ALJ




                                                -5-
assigned Dr. Perdomo’s opinion – which essentially limited the Claimant to medium work – partial

weight because subsequent medical records, including an MRI and evidence of a syncopal episode,

supported greater limitations. (Id.). The ALJ assigned Dr. Baltazar’s opinion – which limited the

Claimant to light work – great weight because Dr. Baltazar has “program knowledge” and his

opinion is consistent with the record as a whole. (R. 20). Ultimately, it appears that the ALJ did

not rely upon Dr. Perdomo’s opinion, but instead relied on Dr. Baltazar’s opinion, an X-ray of the

Claimant’s left knee (which occurred in April 2015), 4 and an MRI of his spine (which occurred on

February 10, 2016) showing several disc herniations and spinal stenosis to support his RFC

determination. (Id. (“In sum, the above residual functional capacity assessment is supported by the

determination by Dr. [Baltazar] and diagnostic test.”); see also R. 328, 395-96). 5

       The Court finds that the ALJ did not err when he considered evidence dated prior to February

3, 2016. See Harris v. Astrue, No. 8:10-cv-2877-T-27AEP, 2012 WL 868801, at *4 (M.D. Fla. Feb

24, 2012) (finding the ALJ properly supported his findings with medical records prior to and after

the alleged disability onset date). However, the Court has serious concerns as to whether the ALJ




       4  The Claimant’s knee X-ray appears to have been taken on or about April 29, 2015, near
the time of Dr. Perdomo’s May 11, 2015 examination. (See R. 328-331).

       5  It appears the ALJ may have also relied on the Claimant’s activities of daily living,
including “self-care activities, shop[ping], cook[ing], clean[ing] and work in a medium construction
job.” (R. 20). To the extent the ALJ relied on this evidence in reaching the RFC determination,
the Court notes that this reason is not entirely supported by substantial evidence because it suggests
that the Claimant consistently performed medium construction work during the relevant period.
This conclusion appears to stem from the ALJ’s reliance on the wrong onset date, because there was
evidence in the form of Dr. Perdomo’s May 2015 examination report that the Claimant was
consistently working in construction after February 10, 2015. (R. 329). However, after the
amended February 3, 2016 onset date, the record shows that the Claimant only performed one day
of construction work (the day he suffered a syncopal event). (R. 36-37, 454).



                                                -6-
considered all of the relevant evidence in determining the Claimant’s RFC, and in particular whether

he considered evidence dated after February 3, 2016.

       The Court’s attention is drawn to the ALJ’s reliance on Dr. Baltazar’s opinion. 6 Dr.

Baltazar’s opinion was rendered several months before the Claimant’s amended onset date, therefore

he did not have an opportunity to consider the apparent change in the Claimant’s condition caused

by the subsequent motor vehicle accident. The ALJ does not discuss this fact. Indeed, other than

the February 10, 2016 MRI, the ALJ does not discuss much of the evidence from February 3, 2016

to the present: the ALJ nowhere mentions the motor vehicle accident; he does not ever identify the

February 3, 2016 amended onset date; and he does not discuss most of the medical evidence that

postdates February 3, 2016. (R. 18-20). For example, the ALJ ignores the Claimant’s treatment

with Dr. Spurrier, a neurosurgeon, who performed a C6-7 anterior cervical discectomy and total disc

replacement on the Claimant in September 2016. (R. 614-16).

       The failure to discuss so much of the record evidence tends to undermine the ALJ’s

determination that Dr. Baltazar’s opinion is entitled to great weight because it is consistent with the

record as whole. 7 How can Dr. Baltazar’s opinion be consistent with the entire record when the

ALJ fails to consider, or even mention, a large portion of the evidence dated after February 3, 2016?

Accordingly, under the unique circumstances of this case, the Court finds that the ALJ’s decision to



       6 The Claimant also contends the ALJ erred by relying on Dr. Perdomo’s opinion. While
the ALJ considered that opinion, he only assigned it partial weight. Further, the evidence the ALJ
eventually cites as supportive of his RFC determination omits Dr. Perdomo’s opinion.
Accordingly, it does not appear that the ALJ relied on Dr. Perdomo’s opinion, and the Court finds
the Claimant’s argument on this point unavailing.

       7 The Court recognizes that the ALJ also assigned Dr. Baltazar’s opinion great weight
because he has “program knowledge.” (R. 20). However, it is unclear what the ALJ means by
that or why it supports the ALJ’s conclusion. As such, the Court cannot say that having “program
knowledge,” in and of itself, is enough to support the weight the ALJ assigned to Dr. Baltazar’s
opinion.


                                                 -7-
assign great weight to Dr. Baltazar’s opinion is not supported by substantial evidence. See Lanza

v. Berryhill, No. 6:17-cv-384-Orl-JBT, 2017 WL 11500527, at *1-2 (M.D. Fla. Sept. 27, 2017)

(finding the ALJ erred in giving great weight to examining physician’s opinion rendered two years

before the operative onset date because the ALJ did not address the timing of the opinion in relation

to the onset date, the physician did not review any medical records from the relevant period, and

there was an arguable worsening in the claimant’s condition following the opinion); see also Santos

v. Soc. Sec. Admin., Comm’r, 731 F. App’x 848, 856 (11th Cir. 2018) (finding treatment notes, even

considered as medical opinions, were of “limited relevance” to the claimant’s disability claim

because they predated the disability onset date); 8 cf. Harris, 2012 WL 868801, at *4 (finding the

ALJ did not err in giving great weight to examining physician’s opinion rendered before the

operative onset date because the ALJ did not rely solely on that opinion in formulating the claimant’s

RFC but also relied on other evidence postdating the onset date, including other medical opinions).

       In reaching this conclusion, the Court is mindful that the ALJ is not required to refer to every

piece of evidence in his decision. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

However, the ALJ must still say enough in his decision to show that he considered the Claimant’s

condition as a whole. Id. The Court is not persuaded that the ALJ did so here. While the ALJ

does cite to a few pieces of evidence that postdate the amended onset date, there are many medical

records, including the Claimant’s treatment with Dr. Spurrier, that the ALJ fails to cite or discuss

and which arguably show a worsening of the Claimant’s condition following Dr. Baltazar’s opinion.

The failure to address such evidence again appears to stem from the ALJ’s reliance on the incorrect

onset date and evidences a failure to consider all the record evidence in determining the Claimant’s




       8  In the Eleventh Circuit, unpublished decisions are not binding, but are persuasive
authority. See 11th Cir. R. 36-2.


                                                 -8-
RFC. The Court therefore finds that the ALJ’s consideration of the wrong onset date, his reliance

on Dr. Baltazar’s opinion, and the dearth of citation and/or discussion of evidence postdating the

amended onset date demonstrate that the ALJ did not consider the record as a whole in determining

the Claimant’s RFC.

       As a final matter, the Commissioner appears to argue that notwithstanding the issues

discussed above the ALJ’s RFC determination is supported by substantial evidence. (Doc. 19 at

11-15). The Commissioner cites to various medical records postdating the amended onset date,

many of which the ALJ did not cite to or discuss in his decision. (Compare Doc. 19 at 11-15 with

R. 19-20). The Court, however, cannot not affirm the Commissioner’s decision based on such post

hoc rationalization. See, e.g., Dempsey v. Comm’r of Soc. Sec., 454 F. App’x 729, 733 (11th Cir.

2011) (A court will not affirm based on a post hoc rationale that “might have supported the ALJ’s

conclusion.”) (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984)). Accordingly, the

Court concludes that this matter must be reversed and remanded so the ALJ can reassess the

Claimant’s applications for benefits using the correct onset date and consider all of the medical

evidence of record, especially that which postdates February 3, 2016.

       B. The Claimant’s Other Assignments of Error

       The Claimant also contends that the ALJ erred by not considering and weighing Dr.

Spurrier’s opinion, not including all his limitations in the RFC determination, and not considering

the cumulative impact of his impairments. (Doc. 19 at 16-19, 21-27). The Court declines to rule

on these assignments of error because the ruling on the first issue is dispositive of this appeal. See

Diorio v. Heckler, 721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the entire

record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (no need to




                                                -9-
analyze other issues when case must be reversed due to other dispositive errors). On remand,

though, the ALJ should expressly consider and weigh Dr. Spurrier’s opinion (R. 628-29).

V.     Conclusion

       Accordingly, it is ORDERED that:

        1. The Commissioner’s final decision is REVERSED and REMANDED for further

             proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

             405(g).

        2. The Clerk is DIRECTED to enter judgment in favor of the Claimant and against the

             Commissioner, and to close the case.

       DONE and ORDERED in Orlando, Florida on March 12, 2020.




Copies to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Eric S. Fulcher
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc.
3505 Lake Lynda Dr.
Suite 300
Orlando, FL 32817-9801




                                              - 10 -
